People v Butler (2019 NY Slip Op 01889)





People v Butler


2019 NY Slip Op 01889


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND TROUTMAN, JJ.


31 KA 16-00894

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vLISA M. BUTLER, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


ROSEMARIE RICHARDS, SOUTH NEW BERLIN, FOR DEFENDANT-APPELLANT.
BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL), FOR RESPONDENT.

	Appeal from an order of the Steuben County Court (Joseph W. Latham, J.), entered June 29, 2015. The order, among other things, directed defendant to pay restitution. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Butler [appeal No. 1] — AD3d — [Mar. 15, 2019] [4th Dept 2019]).
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court